Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
  Reasons of Allowance	

 The Status of Claims:
Claims 1-12 are pending. 
Claims 1-12 are rejected. 
I. The following is an examiner's statement of reasons for allowance:
 

The withdrawn claims 13-15 are cancelled.
 The objection of claim 14 is withdrawn due to the modification of the claim.
The rejection of Claims 1-12 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 7-9 under 35 U.S.C. 112, first paragraph,is withdrawn due to the modification of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/7/2022